internal_revenue_service index no number release date cc dom fi p plr-113288-98 date date re legend corporation city state statute a issuer dear this is in response to a letter dated date and subsequent correspondence requesting a ruling on behalf of corporation we have been asked to rule that corporation’s income is excludable from gross_income under sec_115 of the internal_revenue_code facts city owns a parcel of land which contains a deteriorated space parking garage in the downtown area adjacent to a vacant mall site which formerly housed among others a major department store a developer has acquired the former mall site and plans to construct a three- level recreational and entertainment center city has determined that redevelopment of the parking garage to serve the general_public as it visits the new center as well as other sites in the downtown area would spur economic development within the downtown area thereby increasing commercial development of the downtown area local employment and local shopping and entertainment opportunities corporation was incorporated for the purpose of demolishing the old parking structure and constructing a new one corporation was incorporated as a not-for-profit local development plr-113288-98 corporation under state statute a as a not-for-profit corporation it is required by statute a to be operated exclusively for charitable or public purposes such as reducing unemployment and encouraging the development of or retention of an industry in the community this project is to be financed by bonds issued by issuer a political_subdivision of state the members of corporation are the mayor and city manager of city two officials or employees of issuer and one person appointed by the board_of directors these five members also constitute corporation’s board_of directors any income earned by corporation in excess of the rental income from city which corporation uses to pay the bond related lease payments to issuer will be retained by corporation to further its corporate purposes no part of the income of corporation will inure to the benefit of any member or private interest upon dissolution of corporation the remaining assets will be distributed to city in order to build the parking structure the following transaction has been arranged i ii iii iv issuer has issued revenue bonds for the purpose constructing a new parking facility the bonds the term of the bonds i sec_25 years city as owner of the land has entered into a year ground lease with issuer for the payment of dollar_figure of annual ground rent issuer holds title to the new parking structure built on the land subject_to the ground lease at the end of the year term title to the parking structure reverts to city issuer has simultaneously entered into both a year ground sublease and a year lease with corporation the year lease provides for the demolition of the existing parking structure and construction of a new parking structure issuer city and corporation are all liable as mortgagors on a mortgage secured_by the parking structure under the year lease corporation is required to make rental payments to issuer that are keyed to the amounts due on the outstanding bonds at the end of the year lease the bonds are repaid and no more bond related payments are due thereafter corporation operates the property subject_to the terms of the year ground lease corporation has simultaneously entered into a year sublease with city relating to the land and the parking facility city as sublessee will operate the parking facility city is required to make rental payments to corporation that are keyed to the rental payments corporation is required to make to issuer at the end of the year lease between city and corporation the possession of the parking structure reverts to corporation plr-113288-98 during the year term of the bonds city will operate the parking facility and corporation will use the rental income it receives from city to make rental payments to issuer once the bonds have been repaid and the year sublease between city and corporation has expired corporation will operate the facility for the final years that remain on the term of the year ground lease upon the expiration of the year ground lease corporation will dissolve upon dissolution any assets held by corporation including the parking facility will be distributed to city law sec_115 excludes from gross_income any income derived from the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of the state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit furthermore upon dissolution the organization will distribute its assets to its members therefore the income of the organization accrues to a political_subdivision within the meaning of sec_115 revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 the ruling reasons that the investment of positive cash balances by a state or a political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_77_261 points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct plr-113288-98 analysis corporation was incorporated to construct parking facilities for city as part of city’s efforts to promote redevelopment of the downtown area redevelopment is an essential_governmental_function for purposes of sec_115 corporation’s income in excess of the rental income from city used to pay the bond related lease payments to issuer will be retained by corporation to be used exclusively for its corporate purposes no part of the income or earnings may inure to the benefit of a member or a private interest upon dissolution corporation’s assets will be distributed to city accordingly the income of corporation accrues to the state or a political_subdivision thereof for purposes of sec_115 conclusion based on the information and representations corporation has submitted we conclude that the income of corporation is excludable from its gross_income under sec_115 we express no opinion implied or otherwise on any other federal_income_tax consequences regarding corporation or any of its transactions in particular no opinion is expressed as to whether interest on any of the bonds is excludable from the gross_income of the respective holders thereof under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch enclosures copy of this letter copy for sec_6110
